Brace, J.
At the April term, 1887, of the circuit court of Montgomery county, the defendant was indicted under section 1262, Revised Statutes, 1879, for shooting at one George W. Woods, “on purpose and with malice aforethought,” with a loaded pistol with intent to kill, and at the same term was found guilty of assault with intent to kill under section 1263, and his punishment assessed at imprisonment in the penitentiary for two years. From the sentence and judgment on the verdict he appeals.
The shooting took place at a school meeting in the district on the fifth of April, 1887, when an election *104was being held lor school directors. Two ballots had been taken, which ha.d resulted in a tie, and the third was progressing when, a young man by the name of Rodgers going to vote, his vote was challenged by John Woods, a brother of George, whereupon an angry altercation ensued between them, and John Woods rushed toward Rodgers, followed by his brother Alexander, who was near him when the altercation commenced; while these two brothers were bearing-down on Rodgers and running probably in a general direction toward the place where the defendant was, he drew his pistol, a revolver, from his hip pocket, brought it round to the front of his person with his right hand, caught it with his left, raised it facing in the direction of the Woods brothers, when George Woods, who was in the rear of the defendant, and near him, came up behind him, threw his arms around him, pressing defendant’s arms to his side. The defendant, by struggling, got his right arm loose from George’s embrace, raised it, bringing- the pistol in his right hand over his left shoulder, and, turning his face in that direction, looked toward George’s head and fired, the shot passing through George’s cap. The defendant was then thrown to the floor and the revolver taken away from him.
The evidence for the state tended to prove that nothing offensive had been done or said to the defendant by any one before he drew his revolver, and that George Woods had been sitting quietly near him up to the moment when he took hold of the defendant in the manner stated for the purpose of preventing him using it. The defendant testified that he drew his pistol and placed himself in a'defensive position, in apprehension of an attack from Alexander Woods, who was approaching him and drawing off his coat, when he received a blow from some one on the back of his head, was immediately thereafter grabbed from behind, tried to look *105around, and in the impulse of self-defense threw up the pistol and fired. .
I. The record shows that the indictment in this cause, which is,in every respect a sufficient and formal one, was returned into court and entered on the twenty-sixth of April, 1887. Its validity, or that of the proceedings under it, is in no way affected by the fact that it was presented the day before, but not having the names of the state’s witnesses endorsed thereon was not entered, but by order of the court returned to -the grand jury for that reason, as the affidavit of the clerk tends to show.
II. The bill of exceptions was filed in vacation, by leave of court entered of record in term within the time allowed, and is part of the record for review. Sess. Acts, 1885, p. 214. But in it we find no specific objections to the admission or rejection of evidence, nor any exceptions properly taken and saved to any ruling of the court thereupon.
III. The instructions given by the court are, perhaps, obnoxious to some of the verbal criticisms made upon them, but on the whole presented very fairly the issue between the state and the defendant on the offense of which he was found guilty, telling the jury, in substance, that if the defendant in the heat of passion shot at George Woods with the intention of killing him, the defendant was guilty of the offense defined in section 1263, unless such shooting was done under such circumstances as to be justified on the ground of self-defense, and requiring them to find all the necessary facts constituting the offense beyond a reasonable doubt, and to acquit if they had a reasonable doubt on the whole case.
The instruction on self-defense was not erroneous in that the question whether the defendant had reasonable cause to believe that he was in immediate danger was submitted to the jury (State v. Sloan, 47 Mo. 604; State v. Eaton, 75 Mo. 586; Nichols v. Winfrey, 79 Mo. *106545), and. in other particulars was such as has been approved by this court. State v. Thomas, 78 Mo. 327.
IY. The ■ defendant asked four instructions, all of which were refused. The second, third and fourth were upon the ground of self-defense, and, in so far as they stated correct propositions of law applicable to the facts of the case, were as favorably stated for the defendant in the instructions given by the court on that branch of the case as in those asked ; and, for the refusal to give them, he has no just cause of complaint. The first is as follows : '
“ 1. If the jury from all the evidence in this cause have any doubt of the defendant’s guilt, and further believe from the evidence that the defendant has for a long time, and now possesses, a good moral character for peace, sobriety and honesty, then such fact of good character, coupled with the presumption of innocence, which the law invokes, is sufficient upon which- to find a verdict of not guilty,, and the jury may then acquit the defendant.”
The court committed no error in refusing this instruction. The jury had no right to acquit the accused on any hind of doubt, short of a reasonable doubt, whether the defendant was a man of good or bad character, and the court had no right to tell the jury that any doubt supplemented by proof of good character would authorize them to acquit. It was for the jury to determine, caking into consideration the evidence of defendant’s good character in connection with all the other evidence in the case, whether there was such a reasonable doubt of his guilt as to authorize an acquittal. It is contended, however, that conceding that the coart committed no error in refusing the instruction in the form asked, yet the defendant having given evidence tending to establish his good character, it was the duty of the court to give a correct instruction on the subject; and that the court committed reversible *107error in neglecting to do so. It has been repeatedly-held in this state that evidence of good character of defendant in criminal cases is always to be considered by the jury in making np their verdict as to the guilt or innocence of the accused. State v. McMurphy, 52 Mo. 251; State v. Alexander, 66 Mo. 148; State v. Underwood, 76 Mo. 630; State v. McNally, 87 Mo. 644. It has also as frequently been held that evidence of good character of the defendant is to be treated the same as any other evidence of fact in the case and “that no legitimate distinction can be taken between them.” State v. Alexander, supra; State v. McNally, supra; State v. Swain, 68 Mo. 605. If this be so, it is difficult to see on principle why the fact of character should, in any case, be selected from other facts in the case, and made the subject of instructions.
The practice of singling out any single fact and calling the attention of the jury to it, as a subject for their consideration, thus giving it an undue prominence over other facts in the case, would seem to be objectionable. State v. Hundley, 46 Mo. 414; State v. Smith, 53 Mo. 267. Nevertheless the practice of giving an instruction on the subject of character, when limited to a direction to the jury that the same may be taken into consideration in connection with all the other facts and circumstances in evidence in the case in determining the question of guilt, has frequently received the sanction of this court. Cases supra, and State v. Jones, 78 Mo. 278; State v. Vansant, 80 Mo. 67. But we do not understand any of the cases to go to the extent of holding that the omission of the court to give an instruction upon the subject of character is ground for reversal; the extent to which they can be held to go is, that if the defendant asks for a proper instruction on that subject he may have it given ; if it is not a proper one, of course, it must be refused. He has no cause of complaint that thereupon the court gives no instruction upon the subject. The law requiring the court to declare the law *108applicable to tlie case, whether proper instructions are asked for or not, does not comprehend such merely collateral matters. State v. Brooks, 92 Mo. 542.
Y. The closing argument for the state was made by Judge Elijah Robinson; objections are urged to several remarks made by him in that argument, but the following is the only one properly saved for the consideration of this court, in the bill of exceptions: “The only object of the law in allowing evidence of the defendant’s good character is to show" that a man did not do the act;—where there is a doubt about the act, only in such cases as these ( here selecting one of the jury as an example): Suppose you had a horse stolen (or taken), and that the horse is afterward found in my possession. I would' then have the right to introduce evidence to show my good character in order to rebut the presumption that I had stolen or taken the horse, and evidence of good character cannot do this defendant any good.”
Reading this paragraph alone, disconnected from the line of argument in which it was used, some ground may be found for the contention that the jury might have been misled by the expression “did not do the act,” coupled as it is in the manner stated in the sentence with the statement, “and evidence of good character cannot do this defendant any good.” The formation of the sentence however at once suggests that something must have been omitted, and when read in the light of the affidavit of Judge Robinson that what he actually said was that good character was not an excuse for the commission' of crime (illustrating as aforesaid) and in this case the evidence was clear that McNamara had done the shooting, and that there was no reasonable cause for him having done it, the evidence of good character could not excuse him for it, or as stated “cannot do him any good.” There will be found no such misrepresentation of law as to the weight *109which should be given to evidence of good character, as would require the interference of the trial judge, or warrant a reversal upon the ground that the judge did not thereupon so interfere.
YI. The affidavit of juror Owens that he intended by his verdict to find the defendant guilty of carrying concealed weapons, and not of shooting at George Woods, afforded no ground for a new trial; a juror cannot be permitted in this way to impeach his own verdict. State v. Rush, 95 Mo. 199, and cases cited. Nor should the judgment be reversed because the jury in their verdict misspelled the word “penitentiary;” the word as spelled in this record looks like “pertentiary,” but no one could for a moment mistake the meaning.
Finding no reversible error in the record of the trial of this cause, the judgment is affirmed.
All concur, except Sherwood, J., who dissents; Barclay, J., concurs in the result.